Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 04/15/2022.
3.	Claims 1-20 are currently pending in this Office action.

Examiner’s Comment
4.	The examiner acknowledges applicant’s statement made in the Remarks, page 11, regarding the Chen reference (U.S. 2020/0301784).  Applicant stated that “Pursuant to 35 U.S.C. § 102(b)(2)(c), Applicant declares that the subject matter disclosed in Chen and the claimed invention were subject to an obligation of assignment to the same person, EMC IP Holdings Company LLC of Hopkinton, MA, not later than the effective filing date of the claimed invention” and therefore, in view of the above statement, it is agreed that the Chen reference is withdrawn.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a computer program product, or a method for performing rollback of a snapshot between a source storage system and a target storage system in a synchronous replication session, the method comprising, in addition to the other recited features of the claim, the features of wherein the during the synchronous replication session: reassigning a current replication source volume to a rollback source snapshot; performing a differential scan between a child of the rollback source snapshot and the current replication source volume, the differential scan being based on a determination of whether a first node corresponding to a previous snapshot is an ancestor of a second node corresponding to the replication source volume; calculating a dirty tree differential; and for each difference identified in the dirty tree differential; calculating a corresponding volume offset; and initiating a copy command for the current replication source volume and the rollback source snapshot, the copy command translated to a remote metadata copy request in synchronous replication data transfer, wherein execution of the copy command for each difference in the dirty tree differential results in the target storage containing matching content as the source storage system after the rollback in the manner recited in claims 1, 8 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161